Order entered July 24, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00898-CR

                       JOHN ANTHONY MARGETIS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 9
                                 Dallas County, Texas
                        Trial Court Cause No. MB12-51720-K

                                        ORDER
      The Court GRANTS court reporter Sandra Morelan’s July 23, 2014 request for an

extension of time to file the reporter’s record. We ORDER Ms. Morelan to file the record by

AUGUST 22, 2014.


                                                   /s/   LANA MYERS
                                                         JUSTICE